                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



    TAMRA N. ROBINSON,

                Plaintiff,

         V.
                                                          Civil Action No. 1: 14-cv-01205-RGA
    FIRST STATE COMMUNITY ACTION
    AGENCY,

                Defendant.



                                  MEMORANDUM ORDER

                   "Sheep get sheared, pigs get fat, and hogs get slaughtered. "

        Presently before me is Plaintiffs Motion for an Award of Attorney's Fees on Appeal. 1

(D.I. 101). The Parties have fully briefed the issues. (D.I. 101, 102, 103). For the reasons

discussed more fully below, I will deny Plaintiffs motion.

        Plaintiff filed this lawsuit on August 17, 2014 alleging discrimination under the

Americans with Disabilities Act ("ADA"). (D.I. 1). I held a three-day jury trial on December 5-

7, 2016. (D.I. 87-89). The jury returned a verdict finding that Defendant failed to reasonably

accommodate Plaintiff based on a "regarded as" theory of disability. (D.I. 72). The jury

awarded Plaintiff $1 in nominal damages and $22,500 in punitive damages. (Id.). On Plaintiffs

motion after trial, I awarded her $135,452.26 in attorneys ' fees. (D.I. 91). Defendant appealed

(D.I. 92) and the Third Circuit affirmed. (D.I. 104). Plaintiff now requests an additional

$101,038.50 in appellate attorneys' fees pursuant to 42 U.S.C. § 12205. (D.I. 101 at ,r,r 8, 15).



1
 Plaintiffs motion also requests that I reconsider my decision not to require Defendant to post a
supersedeas bond. I have vacated the order granting the stay of execution of the judgment. (D.I.
105). Thus, that portion of Plaintiffs motion is moot.
                                                 1
       Under the fee-shifting provision of the ADA, a district court, "in its discretion, may allow

the prevailing party, other than the United States, a reasonable attorney's fee, including litigation

expenses, and costs." 42 U.S.C. § 12205.

       Plaintiff bases her request for attorneys ' fees on her successful defense of Defendant' s

appeal to the Third Circuit. (D.I. 101 at, 8). Plaintiff's success, however, was not on the merits

of her claim. See Robinson v. First State Cmty. Action Agency, 920 F.3d 182, 186-90 (3d Cir.

2019). The Third Circuit was clear that there is no basis in the ADA for Plaintiff's jury award.

Id. She won on a legal theory that Congress expressly rejected. Id. at 186. The court affirmed,

nonetheless, finding that Defendant had waived its argument that Plaintiff's theory was bogus by

failing to raise the issue at any time prior to appeal. (Id. at 188-89). Thus, Plaintiff's success on

appeal turned entirely on a procedural technicality.

       It is unclear whether Plaintiff meets Section 12205 ' s requirement that the action be

commenced pursuant to the ADA. 42 U.S.C. § 12205. Regardless, I will exercise my discretion

not to award Plaintiff additional fees . Plaintiff has benefitted from a windfall based on

Defendant's failure to object to her flawed theory of liability. Awarding Plaintiff additional fees

would work an injustice against Defendant and would do nothing to encourage or reward

meritorious disabilities litigation. While Defendant remains liable for the award already granted

to Plaintiff,2 it has been absolved of legal wrongdoing. There is simply no equitable justification

for me to further punish Defendant for its procedural failure .




2
 Defendant stated more than three months ago that it intends to file a Federal Rule of Civil
Procedure 60(b )( 6) motion for reconsideration of my previously entered award of attorneys ' fees.
(D.I. 102 at, 8). It has not yet filed such a motion. I note, however, that Defendant had the
opportunity to challenge the fees award on appeal and did not.
                                                  2
     Accordingly, Plaintiffs Motion for an Award of Attorney ' s Fees on Appeal (D.I. 101) is

DENIED.

     IT IS SO ORDERED this /     J day of August 2019.




                                             3
